                 Case 2:15-cr-00182-MJP Document 53 Filed 01/19/21 Page 1 of 1




 1                                                         The Honorable Marsha J. Pechman
 2
 3
 4
                           UNITED STATES DISTRICT COURT FOR THE
 5                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 6
 7    UNITED STATES OF AMERICA,                    NO. 15-CR-182-MJP
 8                              Plaintiff
                                                   ORDER GRANTING
 9                        v.                       STIPUATED
                                                   BRIEFING SCHEDULE
10    JOHN CHARLES KEINATH,
11                             Defendant.
12
13          This Court, having reviewed the Stipulated Motion of the Parties proposing

14 a briefing schedule for the defendant’s motion for reduction in sentence, hereby states that
15 IT IS ORDERED the motion be granted and that the briefing schedule should be as follows:
16          a.       Counsel for the defendant shall file any amended or supplement motion on

17 or before January 4, 2021;
18        b.     The government’s response to the motion shall be filed on or before

19 January 18, 2021; and
20       c.     Any reply shall be filed on or before January 25, 2021, and the matter noted

21 for that date.
22        DATED this 19 day of January, 2021.

23
24                                                   MARSHA J. PECHMAN
25                                                   United States District Court Judge
     Presented by:
26
27 /s/ Helen J. Brunner
   HELEN J. BRUNNER
28 Assistant United States Attorney
     ORDER SETTING BRIEFING SCHEDULE/                                   UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     United States v. Keinath, 15-CR-182-MJP - 1
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
